 



Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT by and between BIOGEN IDEC INC., formerly IDEC
Pharmaceuticals Corporation (the “Company”), and James C. Mullen (the
“Executive”), dated as of February 7, 2006.
     WHEREAS, the Executive and the Company are parties to an Employment
Agreement dated as of June 20, 2003 (the “June 20, 2003 Agreement”); and
     WHEREAS, the Executive and the Company desire to amend the June 20, 2003
Agreement as set forth herein.
     NOW, THEREFORE, it is hereby agreed as follows:
1.     Section 2(a) of the June 20, 2003 Agreement is hereby amended and
restated to read as follows:
     "(a) During the Term, the Executive shall serve as the Chief Executive
Officer and President of the Company and as a member the Company’s Board of
Directors (the “Board”), in each case with such duties and responsibilities as
are customarily assigned to these positions, and such other duties and
responsibilities not inconsistent therewith as may from time to time be assigned
to him by the Board. The Executive shall be responsible for the general
management and affairs of the Company. During the Term, the Executive shall
report solely to the Board, and all Company functions shall report, directly or
indirectly, to the Executive. During the Term, the Company shall cause the
Executive to be included in the slate of persons nominated to serve as members
of the Board and shall use its best efforts (including, without limitation, the
solicitation of proxies) to have the Executive elected and reelected to the
Board.”
2.     Section 3(b) of the June 20, 2003 Agreement is hereby amended by deleting
the second sentence of Section 3(b) in its entirety and replacing it with the
following:
     “The Executive’s annual target bonus opportunity pursuant to such plans
shall be 125% of the Annual Base Salary for the fiscal year and the Executive
shall be eligible to earn amounts in excess of such target amount in accordance
with the annual cash incentive compensation plan methodology utilized by the
Company.”
3.     Section 5(a) of the June 20, 2003 Agreement is hereby amended by deleting
the second sentence of Section 5(a) in its entirety and replacing it with the
following:
     “In addition, all of the Executive’s then outstanding options to purchase
shares of Company common stock (including but not limited to any converted
Biogen options) and other equity based awards (including but not limited to
restricted stock awards) shall be immediately vested and, if applicable,
exercisable upon the Date of Termination.”
4.     Section 5(b) of the June 20, 2003 Agreement is hereby amended by deleting
the third sentence of Section 5(b) in its entirety and replacing it with the
following:
     “In addition, if the Executive’s employment is terminated due to death or
Disability, all of the Executive’s then outstanding options to purchase shares
of Company common stock and other equity based awards shall be immediately
vested and, if applicable, exercisable from the Date of Termination until the
earlier of (i) the expiration of the maximum term of the equity award and
(ii) the one year anniversary of the Date of Termination.
5.     Except as expressly modified by the terms of this Amendment, the
provision of the June 20, 2003 Agreement shall continue in full force and
effect.
6.     This Amendment may be executed in several counterparts, each of which
shall be deemed an original and which together shall constitute but one and the
same instrument.

 



--------------------------------------------------------------------------------



 



7.     This Amendment shall be governed by, and construed in accordance with,
the laws of The Commonwealth of Massachusetts, without reference to principles
of conflicts of laws.
     IN WITNESS WHEREOF, the Executive and the Company have executed this
Amendment under seal, as of the day and year first above written.

            BIOGEN IDEC INC.
      By:   /s/ Bruce R. Ross         Name:   Bruce R. Ross        Title:  
Chairman of the Board              By:   /s/ James C. Mullen         James C.
Mullen             

 